I agree with the majority of the court as to a disposition of the case, but do not agree to overruling Brittain's case,36 Tex. Crim. 406. That was a unanimous opinion, and, though it is not in harmony with some prior decisions, yet I believe it accords with sound legal principle. As discussed in that case, it is a rule of law that a witness may be discredited by showing on his cross-examination that he had been previously charged with some felony or misdemeanor imputing moral turpitude. I apprehend it will not be contended that this evidence is not purely on a collateral issue; that is, the testimony simply goes to the credit of the witness, and, while he may be cross-examined as to crimes with which he may have been charged, if he denies the imputation he can not then be contradicted. Why? Because the matter is collateral. See authorities cited in Brittain's case, supra. And in addition, see Jackson v. State, 33 Tex. Crim. 281; Conway v. State, 33 Tex.Crim. Rep.. Under these authorities, in cross-examination a witness may be asked a *Page 54 
question, the answer to which, if given in the affirmative, may tend to disgrace him, as showing that he had been formerly charged with crime, had been in jail, etc. But if he deny this, the State must be content with his answer, because, the issue being purely collateral, it is not permissible to introduce other testimony to impeach the witness. This, as I understand, is the general doctrine, and I see no reason for an exception to it as to this character of collateral testimony.